Exhibit 10.1

 

NEWMONT MINING CORPORATION

1999 EMPLOYEES STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

This Agreement (“Agreement”) is dated as of                                   ,
between Newmont Mining Corporation, a Delaware corporation (“Newmont”) and
[                                ] (“Executive”).

 

WITNESSETH:

 

WHEREAS, in recognition of Executive’s contributions and services to Newmont and
its subsidiaries and affiliates during the 2004 calendar year, the Compensation
Committee of the Newmont Board of Directors (“Newmont Committee”) has awarded
Executive a grant of restricted shares of Newmont’s common stock (“Stock”),
subject to the restrictions set forth in this Agreement pursuant to the terms
and conditions of the Newmont Mining Corporation 1999 Employees Stock Plan
(“Stock Plan”); capitalized terms used but not defined herein shall have the
meanings given such terms in the Stock Plan;

 

NOW, THEREFORE, in consideration of the premises and as an inducement and
incentive to Executive to perform his duties and fulfill his responsibilities on
behalf of Newmont and its subsidiaries at the highest level of dedication and
competence, and other good and valuable consideration, receipt of which is
hereby acknowledged, Newmont hereby awards to Executive [                    ]
shares of Stock, pursuant to the terms and subject to the conditions and
restrictions set forth in this Agreement and the Stock Plan, including the
Vesting Period, as such term is defined in this Agreement (“Restricted Stock”),
and in connection with such award, Newmont and Executive hereby agree as
follows:

 

AGREEMENT:

 

1. Vesting Period. The Vesting Period shall commence on the date of this
Agreement and shall end on the dates set forth below as to that percentage of
the total shares of Restricted Stock subject to this Agreement set forth
opposite each such date:

 

Date

--------------------------------------------------------------------------------

   Percentage Vested


--------------------------------------------------------------------------------

     33%      33%      34%

 

2. Stock Certificate Legend. Executive acknowledges that if stock certificates
are issued to him and registered in his name for the Restricted Stock, such
certificate(s) shall bear the following legend and such other legends as may be
required by law or contract:

 

“The shares represented by this certificate are subject to the restrictions,
terms and conditions set forth in a Restricted Stock Award Agreement, dated as
of                     , between Newmont Mining Corporation and the registered
owner (“Agreement”). Copies of the Agreement are on file in the offices of the
Secretary, Newmont Mining Corporation, 1700 Lincoln Street, Denver, Colorado
80203.”

 



--------------------------------------------------------------------------------

Executive agrees that upon receipt of such stock certificate(s) to deposit all
such stock certificate(s) with Newmont or such other escrow holder as the
Newmont Committee may appoint, together with a stock power endorsed in blank or
other appropriate instrument of transfer, to be held by Newmont or such escrow
holder. The foregoing to the contrary notwithstanding, Executive agrees that, in
Newmont’s discretion, such stock certificate(s), so registered and legended, may
be delivered directly to and held by the Secretary of Newmont, or,
alternatively, Executive’s ownership of the Restricted Stock may be evidenced
solely by a “book entry” (i.e, a computerized or manual entry) in the records of
Newmont or its designated stock transfer agent in Executive’s name.

 

3. Nontransferability. Executive acknowledges that no shares of Restricted
Stock, or any interest therein, may be sold, transferred, pledged, assigned,
encumbered or otherwise disposed of (whether voluntary or involuntary or by
operation of law, by judgment, levy, attachment, garnishment or other legal or
equitable proceedings (including bankruptcy)) prior to the end of the Vesting
Period with respect to such shares of Restricted Stock, provided, however, that
(i) the Vesting Period shall terminate and all of the Restricted Stock shall
become fully vested and nonforfeitable upon the occurrence of an event described
in Section 15(b) of the Stock Plan, and (ii) Executive may, with the prior
written approval of the Vice President of Human Resources of Newmont, transfer
all or any portion of his Restricted Stock to a family trust or similar vehicle
for personal estate planning purposes, in the manner and subject to the terms
prescribed by the Vice President of Human Resources of Newmont.

 

4. Termination of Employment. If (i) Executive dies, (ii) Executive’s employment
by Newmont or any subsidiary terminates by reason of (1) Disability (as
determined under the terms of the Long-Term Disability Plan of Newmont), (2)
retirement under Newmont’s Pension Plan entitling Executive to an immediate
pension, or (3) such other circumstances as may be approved in writing by the
Vice President of Human Resources of Newmont, or (iii) there shall occur an
event described in Section 15(b) of the Stock Plan, in any such case prior to
the completion of the Vesting Period, the Vesting Period shall terminate, and
all of the shares of Restricted Stock not theretofore forfeited in accordance
with this Agreement shall become fully vested and nonforfeitable, as of the date
of Executive’s death or other termination of employment, referred to in clause
(i) or (ii), or immediately prior to the date of any such event referred to in
clause (iii). If Executive ceases to be employed by Newmont and/or a Subsidiary
prior to the completion of the Vesting Period under circumstances other than
those set forth in clause (i) or (ii) of the immediately preceding sentence,
Executive agrees that the Restricted Stock will be immediately and
unconditionally forfeited and revert to Newmont, without any action required by
Executive or Newmont, to the extent that the Vesting Period had not ended in
accordance with paragraph 1 hereof or clause (iii) of this paragraph 3(b) as of
the date of such cessation of employment.

 

5. Stock Power. Upon expiration or termination of the Vesting Period as provided
herein, the stock power (if any) applicable to shares of Restricted Stock
theretofore subject to such forfeiture but not forfeited shall lapse, and such
shares shall be fully vested and nonforfeitable.

 

6. Rights as a Stockholder. Executive shall have all rights of a stockholder
(including, without limitation, dividend and voting rights) with respect to the
Restricted Stock, for record dates occurring on or after the date of this
Agreement and prior to the date any such

 

2



--------------------------------------------------------------------------------

shares of Restricted Stock are forfeited in accordance with this Agreement. Any
dividends paid in the form of Stock or other

 

property or distributions other than normal dividends (whether in cash, stock,
securities or derivative securities, or otherwise, including, without
limitation, any change in the shares of Restricted Stock pursuant to Section
15(a) of the Stock Plan) paid or made with respect to the Restricted Stock
shall, during the Vesting Period, be deposited with Newmont or the escrow holder
appointed pursuant to paragraph 2 hereof, together with a stock power endorsed
in blank or other appropriate instrument of transfer, or credited to Executive’s
book-entry account established under paragraph 2 hereof, as applicable, and
shall be subject to the same restrictions (including, without limitation, the
Vesting Period) as such Restricted Stock and otherwise considered to be such
Restricted Stock for all purposes hereunder.

 

7. Withholding Taxes. Executive acknowledges the existence of Federal, state,
local and foreign income tax and employment tax withholding obligations with
respect to the Restricted Stock and agrees that such obligations must be met. If
Executive properly elects, within the period permitted under Section 83(b) of
the Code after the date on which the shares of Restricted Stock are transferred
to Executive, to be taxed with respect to all or any portion of such shares as
of the date of transfer rather than the date or dates upon which Executive would
otherwise be taxable under Section 83(a) of the Code, Executive shall file a
copy of such election with Newmont within the period prescribed by the Treasury
Regulations promulgated under Section 83(b) of the Code, and Executive agrees to
pay to Newmont in cash at the time of such election any taxes required to be
withheld with respect to such shares. To the extent that the immediately
preceding sentence does not apply, upon the expiration or termination of the
Vesting Period or any portion thereof with respect to shares of Restricted
Stock, or upon such other date as of which the value of any shares of Restricted
Stock first becomes includible in Executive’s gross income for tax purposes
(such shares, the “Vested Stock”), Executive hereby (a) directs Newmont to
deliver on behalf of Executive to Mellon Investor Services, or its successors or
assigns, or such other entity that may be designated by Newmont for such purpose
from time to time (the “Designated Entity”), the number of shares of Vested
Stock that will result in proceeds at least equal to the amount of any
withholding taxes due in respect of the Vested Stock, and (b) directs the
Designated Entity (or its designated broker) to sell such shares on behalf of
Executive and to deliver to Newmont a portion of the proceeds from such sale
equal to the amount of such withholding taxes in respect of such Vested Stock
(or portion thereof); provided, however, that if the Newmont Committee
determines that such a sale of shares of Vested Stock would or may be prohibited
by Newmont’s Stock Trading Policy or by any applicable law, regulation or rule,
such shares shall not be sold in the manner described above but instead a
portion of the shares of Vested Stock shall be withheld by Newmont and returned
to Newmont’s Treasury Account in satisfaction of such applicable withholding
taxes (based on the minimum statutory tax withholding rates that are applicable
to supplemental taxable income); provided further, however, that, in lieu of any
such sale or retention of shares, Executive may elect to pay any such taxes to
Newmont in cash by filing written notice of such election with Newmont not less
than five (5) days prior to the date any shares of Restricted Stock become
Vested Stock and remitting such payment to Newmont not later than such date.
Notwithstanding the foregoing, the Newmont Committee may, in its sole
discretion, require Executive to agree to not make an election pursuant to
Section 83(b) of the Code as a condition for the receipt of the Restricted Stock
hereunder.

 

3



--------------------------------------------------------------------------------

8. Acknowledgements.

 

(a) Executive hereby acknowledges receipt of a copy of the Stock Plan and agrees
to be bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the award of the Restricted Stock but prior to the
completion of the Vesting Period, subject to the last paragraph of Section 19 of
the Stock Plan as in effect on the date hereof. If and to the extent that any
provision contained in this Agreement is inconsistent with the Stock Plan, the
Stock Plan shall govern.

 

(b) This Agreement and the obligation of Newmont to transfer shares of Stock
hereunder shall be subject to (a) all applicable Federal and state laws, rules
and regulations and (b) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Newmont Committee shall, in its sole discretion, determine to be necessary or
applicable.

 

9. Notices. Any notice or other communication required or permitted hereunder
shall, if to Newmont, be in accordance with the Stock Plan, and, if to
Executive, be in writing and delivered in person or by registered or certified
mail or overnight courier, postage prepaid, addressed to Executive at his last
known address as set forth in Newmont’s records.

 

10. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

12. Transferability of Agreement. This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Executive, his estate, heirs, executors,
legatees, administrators, designated beneficiary and personal representatives.
Nothing contained in this Agreement shall be deemed to prevent transfers of the
Restricted Stock in the event of Executive’s death in accordance with Section
16(b) of the Stock Plan.

 

13. Counterparts. This Agreement has been executed in two counterparts, each of
which shall constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Newmont Mining Corporation has caused this Agreement to be
executed by its Vice President and Secretary and Executive has executed this
Agreement, both as of the day and year first written above.

 

NEWMONT MINING CORPORATION

By:

       

Sharon E. Thomas

Vice President and Secretary

 

Agreed to this          day of                     , 200  .

 

  

Executive

 

5